Citation Nr: 1017858	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-42 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a cognitive disorder and an acquired 
psychiatric disorder.   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2003 decision of a Special Processing Team 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The case 
subsequently was transferred to the RO in Philadelphia, 
Pennsylvania and that office forwarded the appeal to the 
Board.

In September 2006, the Board remanded the claim to the RO for 
additional development.  


FINDING OF FACT

The Veteran's psychiatric disability, currently diagnosed as 
major depression is etiologically related to her period of 
active service.  


CONCLUSION OF LAW

An acquired psychiatric disability, diagnosed as bipolar 
disorder, was incurred in or aggravated by service.  
38 U.S.C.A. §§  1111, 1112, 1113, 1131, 5103, 5103A, 5107, 
7104; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

As the Veteran's claimed stressors do not involve being 
engaged in combat with the enemy, her lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 
142.

The Veteran's claimed stressors allege personal assault, so 
the Board notes that in Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court specified that there are special 
evidentiary procedures for claims based on personal assault. 
VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17. 
Because personal trauma is an extremely personal and 
sensitive issue, many incidents of personal trauma are not 
officially reported, and the victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  It is often 
necessary to seek alternative evidence.  Id.

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) (3) was amended in March 2002.  It thus provides 
that if a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  

Contentions and Recitation of Evidence

The Veteran seeks service connection for residuals of head 
trauma, to include a cognitive disorder and acquired 
psychiatric disorder as a result of an assault that occurred 
during service on October 24, 1990.  The Veteran concedes 
that although she had been drinking the night that she was 
assaulted, she was beaten to unconsciousness at a party by 
two female soldiers, "[redacted]" and [redacted].  She 
maintains that once she re-gained gained consciousness, she 
went to the room of a male Navy Seal and boyfriend of one of 
the women assailants, "[redacted]," who threw her against a wall 
and knocked her unconscious.  (Transcript (T.) at pages 
(pgs.) 2-3).  She asserts that after the assault, she went to 
an emergency room on base, but that she did not inform 
hospital personnel about the attack because she was in 
physical and emotional shock (see, Congressional 
correspondence to the RO, dated October 23, 2003).  The Board 
observes that the Veteran submitted a statement from a 
superior officer, K. M., who indicated that she remembered 
the Veteran coming to her office with signs of a severe 
beating, i.e., bruising and swelling about her face and head.  
Ms. M. indicated that at that time, the Veteran was unable to 
remember any of her attackers' names.  Ms. M. was unable to 
recall the date of the Veteran's alleged assault (see, April 
2004 statement of K. M.).   

A pre-service medical record from February 1988 indicated 
that the Veteran had been on medication for anxiety and was 
followed by a psychologist.  The Veteran's August 1988 
induction examination indicated that the Veteran was 
psychiatrically normal and found acceptable for service.  
Service treatment records include an August 1988 Report of 
Medical History reflecting that the Veteran had been charged 
with driving under the influence in September 1988; she was 
fined and had her probation suspended.  A problem summary 
list contained an August 1988 notation that the Veteran had 
been diagnosed as having status-post adjustment reaction that 
had resolved.  She was noted to have no psychiatric problems 
at that time.  

An emergency room report, dated on October 24, 1990, reflects 
that the Veteran was brought by a barracks corpsman and 
friend to the hospital after an "alleged assault."  The 
Veteran had sustained bruises to her face.  She stated that 
she had been drinking when she fell down and hit her head-
without any loss of consciousness-and was then hit in the 
face by a door "as an accident."  At the time of the 
admission, the examining physician noted that the Veteran's 
speech was slurred.  A physical evaluation was pertinent for 
a four centimeter laceration to the Veteran's right parietal 
scalp.  There was a large ecchymotic-swollen area of the left 
cheek, intraorbial swelling and an ecchymotic left upper lip.  
X-rays of the face and skull were negative for any fractures.  
There was soft tissue swelling of the left cheek and orbit.  
The Veteran's blood alcohol level was recorded at 0.200%.  
Assessment/Diagnoses of intoxication, facial contusion and 
scalp laceration were entered.  

When seen in sick call two days later, the Veteran stated 
that she felt better, but she still complained of pain and 
dizziness.  She stated that she was unable to sleep because 
she [kept] thinking about the past.  After a physical 
evaluation of the Veteran, the examiner entered assessments 
of trauma to face and laceration/suture [to] cheek intact.  
On a follow-up visit the next day, it was noted that he 
Veteran had been "allegedly assaulted" two days previously.  
She complained of feeling tired and of soreness in her entire 
body, to include her head.  An assessment of multiple 
contusions and lacerations was entered.  An October 1991 
discharge examination report reflects that the Veteran's 
head, face, neck, and scalp were noted to have been 
"normal."  She was also found to have been psychiatrically 
"normal."  

Service personnel records reflect that the Veteran received a 
Captain's Mast in August 1990 for a violation of the Uniform 
Code of Military Justice on July 22, 1990.  These reports 
also show that after the alleged assault on October 24, 1990, 
the Veteran's performance declined from February 1, 1991 to 
October 20, 1991 (see, Enlisted Performance Record).  In 
addition, in December 1990 and October 1991, the Veteran 
received non-judicial punishments for unauthorized absences 
and wrongful appropriation of a United States government 
check, respectively.

Post-service private and VA medical evidence, dating from 
1992 to 2005, reflect that the Veteran was first diagnosed as 
having depression in the mid-1990's (see, private treatment 
report, dated in October 1995, reflecting a diagnosis of 
major depression with psychotic features).  In addition, a 
May 1992 private treatment report reflects that the Veteran 
was seen for a contusion of the scalp and right thumb, along 
with cervical and lumbar strain, after she was involved in a 
biking accident.

A VA physician opined in July 2002, after reviewing the 
Veteran's in-service emergency room and sick call reports, 
that she had a cognitive disorder--manifested by depression, 
anxiety and poor attention-that was the result of a traumatic 
brain injury sustained during military service.  In addition, 
after giving a history of having been beaten in the face and 
head during service by two women and then by a male sailor 
during VA examinations, conducted in November 2002, examiners 
diagnosed the Veteran as having post-concussion syndrome with 
a history of cognitive deficits, and depressive disorder and 
cognitive disorder, due to traumatic brain injury, 
respectively (see, November 2002 VA Brain and Spinal Cord and 
Mental Disorder examination reports, respectively).  It does 
not appear, however, that either one of the VA examiners in 
November 2002 reviewed the Veteran's claims file prior to 
rendering their respective diagnosis.  

In an October 2003 administrative decision, the RO concluded 
that the Veteran's October 24, 1990 incident, and injuries 
resulting therefrom, were the result of willful misconduct 
(i.e., alcohol intoxication) and were, therefore, not within 
the "line of duty" in accordance with 38 C.F.R. 
§ 3.19(m)(2005).  

Naval Criminal Investigative Service (NCIS) records received 
in February 2007 do not show any investigation related to an 
alleged assault on the Veteran.  Records do indicate, 
however, that the Veteran was investigated in connection with 
the unexplained loss of a segment of cryptographic key tape.  
There was an indication that non-judicial punishment was to 
be given.  

A February 2007 letter from the Veteran's sister indicated 
that the Veteran changed while in the Navy and on return home 
from service.  She started calling home often and seemed sad, 
upset and not herself.  When she returned home from service, 
the Veteran's sister noted that the Veteran could never seem 
to settle down/relax or stay in one place and would abruptly 
leave family functions.  The Veteran's sister indicated that 
the Veteran finally broke down and told her that she was 
assaulted while she was in the Navy.  

In March 2008 a VA social worker opined in a letter that 
there was a direct correlation between the Veteran's military 
experience (including the assault), mental health issues and 
her ability to function daily and seek sustainable 
employment.  

A September 2009 VA examiner, who reviewed the Veteran's 
claims file and various medical records, noted that the 
Veteran admitted to a DUI before she entered service.  The 
Veteran denied any other behavioral problems prior to the 
military, but the examiner noted that her records suggest she 
was diagnosed with adjustment disorder and saw a psychologist 
sometime in 1988.  After a complete examination and a review 
of all the records, the examiner diagnosed the Veteran with 
PTSD, major depression and alcohol dependence in fair 
remission.  The examiner noted that the Veteran appeared to 
have done well in the service initially, but after the 
alleged assault, her performance appears to have 
deteriorated.  The examiner also noted that the Veteran had 
continued to have issues with alcohol, depression and 
behavioral problems since she was discharged from service.  
The alleged assault essentially exacerbated some existing 
problems of alcohol abuse and depression.  The examiner 
opined that the Veteran's increased depression and drinking 
were considered to be at least as likely as not to be 
permanently aggravated by her experience of being assaulted 
while she was in the Navy.  

A November 2009 VA examiner who conducted a traumatic brain 
injury (TBI) examination, reviewed the Veteran's claims file 
and medical records and conducted a thorough examination and 
testing of the Veteran.  The examiner found that there was no 
evidence of a traumatic brain injury.  The examiner opined 
that the Veteran's cognitive impairment was due to PTSD, 
depression and a personality disorder.  
 
A December 2009 memorandum made that the determination that 
the Veteran's Social Security disability records were 
unavailable and that further attempts to obtain them would be 
futile.  

Analysis 

The Board has considered the places, types and circumstances 
of the Veteran's service as documented by her personnel and 
service treatment records, as well as all pertinent medical 
and lay evidence in the adjudication of this appeal.  See  
38 U.S.C. § 1154(a) and 38 C.F.R. § 3.303(a).  The Board has 
also considered the evidence in view of 38 C.F.R. § 
3.304(f)(3) and the relevant provisions of VA's Adjudication 
Manual.  The Veteran has indicated that her treatment for 
depression, her post-service erratic behavior and treatment 
for mental health issues are indicative of adverse changes in 
her behavior as a result of her mental duress from the 
assault she claimed to have suffered during service.  A 
careful review of the record reveals there is no specific 
evidence in the Veteran's personnel file that reflects any 
physical assault against her.  There is some indication that 
the Veteran underwent a change of behavior subsequent to her 
alleged stressors in her personnel records, however, as 
documented by her declining performance ratings.  

The Board finds the service treatment records documenting 
injuries sustained in October 1994 that the Veteran 
attributed to an alleged assault to be significant to the 
Veteran's current claim.  These treatment records are highly 
probative, as they were generated with the specific purpose 
of diagnosis and treatment, which enjoys a recognized high 
probative value in the law.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  

While there is evidence both for and against the verification 
of the Veteran's in-service physical assault, taking into 
account the account of an alleged assault and injuries she 
sustained in her service treatment records, her declining 
personnel rating in service after the alleged assault, a 
statement from her former superior officer indicating that 
that the Veteran displayed physical signs of a severe 
beating, a statement from the Veteran's sister corroborating 
the Veteran's mental health changes and the treatment records 
documenting her mental state after service, it is clear that 
the corrobative evidence regarding the Veteran's in-service 
assault is at least in equipoise.  When there is approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the Board finds that, giving the 
Veteran the benefit of the doubt, the Veteran did indeed 
experience a physical assault in service.  

In analyzing this case, a question for the Board is whether 
the Veteran's currently diagnosed psychiatric disabilities 
preexisted service (as indicated as a possibility by 
notations in the Veteran's pre and post-service medical 
records).  The Veteran however, was found to be 
psychiatrically normal on her induction medical examination.  

Here, the "presumption of soundness" under 38 U.S.C.A. 
§ 1111 applies, as there was an induction examination in 
which the later-diagnosed-of psychiatric disabilities were 
not detected.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden of proof is thus on the Board to rebut the presumption 
by producing clear and unmistakable evidence that an injury 
or disability existed prior to service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

In the present case, there is at least one piece of 
documentation indicating that the Veteran was treated for 
psychiatric symptoms prior to service.  However, this 
consists of a pre-service gynecological record referring to 
the Veteran's taking medication for anxiety and seeing a 
psychologist.  Post-service records indicate the Veteran 
suffered from depression in medical evidence first dated in 
the mid 1990s where the various examiners attribute the 
Veteran's initial problems to childhood abuse and alcohol 
abuse (which pre-date service).  The September 2009 VA 
examiner indicates that the assault the Veteran endured in 
service exacerbated depression and alcohol abuse that pre-
dated service.  However, the standard for the Board, as noted 
above, is clear and unmistakable evidence to rebut the 
presumption of soundness.  

In Kinnaman, the Court of Appeals for Veterans Claims (Court) 
held that a final diagnosis four months after induction into 
service did not in itself show clearly and unmistakably that 
the disease existed before service, when that disease was not 
noted on the Veteran's entrance physical.  Kinnaman, 4 Vet. 
App. at 27.  The record in that case also contained other 
evidence that a doctor indicated it was "probable" that the 
Veteran's condition began before service.  Id.  The Court 
also held that the doctor's statement that there were signs 
which indicate or suggest that the condition was present 
prior to induction and his opinion that it was probable, but 
not absolutely certain, that the condition began prior to 
service, when considered with the other evidence, did not 
constitute clear and unmistakable evidence.  Id.  

The Board finds that the case at hand is quite similar to 
Kinnaman.  Here, the Veteran's induction physical August 1988 
was normal, and she was not diagnosed with depression until 
the mid 1990s, a few years after discharge from service.  In 
addition, a pre-service treatment record noted that the 
Veteran was being seen by a psychologist, although it is not 
clear what for.  The September 2009 VA examiner also opined 
that the Veteran essentially exacerbated some existing pre-
service problems of alcohol abuse and depression.  Given the 
normal induction examination, a diagnosis that came a few 
years after service, absence of definitive pre-service 
medical records and the uncertainty expressed by the various 
post-service examiners, the Board finds that like in 
Kinnaman, the evidence falls short of that high standard of 
clear and unmistakable evidence.  As such, the presumption of 
soundness under 38 U.S.C.A. § 1111 applies, and the question 
becomes whether the Veteran's acquired psychiatric disability 
(now diagnosed as major depression) was incurred in or 
related to the Veteran's service.  

The Veteran's service treatment records do not show the 
Veteran made complaints or received treatment for any 
psychiatric disorder during active duty service.  Though the 
Veteran was not diagnosed with any confirmed psychiatric 
disabilities or depression while in service, "the fact that 
a condition was not diagnosed cannot, by itself, serve to 
rebut a subsequent expert diagnosis."  Hanson v. Derwinski, 
1 Vet. App. 512, 516 (1991).  Post-service treatment records 
show that the Veteran currently suffers from a number of 
different psychiatric disorders, including a depressive 
disorder.  The Veteran contends that her psychological 
problems were caused by an assault on her in service and that 
these problems manifested or were aggravated by that event.  

There is no contrary medical opinion of record against the 
Veteran's claim.  Not only is there no medical opinion 
against the Veteran's claim, but there is medical evidence, 
most strikingly, the September 2009 medical opinion -- in 
support of the Veteran's claim; that is, linking the 
Veteran's depression to her military service.  In fact, the 
examiner specifically stated that the Veteran's depression 
and drinking were considered to be at least as likely as not 
to be permanently aggravated by her experience of being 
assaulted while she was in the Navy.  Taking into account the 
Veteran's reports of a physical assault in service the 
symptomatology reported by the Veteran, post-service VA and 
private treatment records and the unrefuted medical opinions 
that the Veteran's depression is related to an assault in 
service, it is clear that the evidence linking the Veteran's 
major depression to service is at least in equipoise.  

Accordingly, as the evidence of record is at least in 
equipoise, the benefit of the doubt doctrine is applicable 
and the Veteran prevails.  The claim for service connection 
for an acquired psychiatric disability, diagnosed as major 
depression, is granted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable determination contained herein, however, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for an acquired psychiatric disability, 
diagnosed as major depression, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


